Citation Nr: 0932277	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  09-11 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for macular 
degeneration, secondary to diabetes mellitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for depression, 
secondary to a heart condition and PTSD.  

5.  Entitlement to service connection for a sleep disorder, 
secondary to PTSD.

6.  Entitlement to service connection for a bilateral knee 
condition.

7.  Entitlement to service connection for hypertension.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for diphtheria, to 
include throat swelling and breathing problems.  

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for a kidney infection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1949 to May 
1958.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Tiger Team Special 
Processing Unit of the Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.  
Jurisdiction of the case, however, remained with the RO in 
Nashville, Tennessee.



Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The July 2008 rating decision on appeal relates that it was 
based in part on Nashville VA Medical Center (VAMC) records 
dated from November 7, 1995, through July 10, 2008, that were 
viewed electronically.  The Board has carefully reviewed the 
claims file and determined that physical copies of all of 
these electronic records are not in the claims file.  Indeed, 
while some VA medical records obtained from June 1998 to 
April 2001, December 2006 to December 2007, and July 2008, it 
appears that much of the medical evidence reviewed by the RO 
has not been associated with the claimed file.  The Board 
does not have access to these electronic records.  Without 
printed copies of them, the Board is unable to undertake a de 
novo review of the Veteran's claims.  Therefore, paper copies 
of the electronic records must be obtained and associated 
with the claims file.  

The Board regrets any delay caused by this remand.  However, 
the proper adjudication of the Veteran's claims requires that 
copies of the electronic records be associated with the 
claims file.  Moreover, there are heightened obligations to 
assure that the record is complete with respect to Federal 
Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
The Board also observes that the Veteran's testimony during a 
July 2009 hearing before the undersigned Veterans Law Judge 
indicates that additional VA treatment records exist that 
have not been associated with the claims file, including some 
dated after July 2008, the date of the most recent VA records 
in the claims file.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims file the Veteran's VA medical 
records dated from November 7, 1995, 
through July 10, 2008, that are not 
already of record but which were 
reviewed electronically as part of the 
July 2008 rating decision on appeal.  

2.  Obtain and associate with the 
claims file copies of all VA medical 
records dated after July 2008 from the 
Nashville VAMC and the VA medical 
facilities in Murfreesboro and 
Tullahoma, Tennessee.  

3.  Then, readjudicate each of the 
Veteran's claims on appeal.  If any 
benefit sought on appeal remains denied, 
provide the Veteran with an SSOC.  The 
SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



